16 F.3d 1218NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Bobby C. CLIFFORD, Plaintiff-Appellant,v.Michael ESPY, United States Secretary of Agriculture, etal., Defendants,Bennie Yarbro, Defendant-Appellee.
No. 93-5912.
United States Court of Appeals, Sixth Circuit.
Jan. 31, 1994.

Before:  MARTIN AND BATCHELDER, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Bobby C. Clifford, appearing pro se, appeals a district court order dismissing one of the defendants named in his civil rights complaint filed under 42 U.S.C. Secs. 1981, 1983, 1985, 1986, 2000d, and 2000e.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary and equitable relief, Clifford sued nineteen individuals, including the Decatur County Executive in Tennessee (Yarbro), alleging that he conspired to deprive him of his constitutional rights when he terminated his employment, allegedly on the basis of his race.  The district court concluded that Clifford had filed his complaint beyond the applicable statutory limitations period, and granted defendant Yarbro's motion to dismiss (treating it as a motion for summary judgment).  Ultimately, on remand from this court, the district court granted Yarbro's second motion to direct entry of final judgment pursuant to Fed.R.Civ.P. 54(b).  Clifford has filed a timely appeal.


3
Upon review, we affirm the district court's judgment granting summary judgment in favor of defendant Yarbro because Clifford filed his complaint outside the applicable statute of limitations period.  See Tenn.Code Ann. Sec. 28-3-104(a)(3);   Sevier v. Turner, 742 F.2d 262, 272 (6th Cir.1984).


4
Accordingly, we hereby affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.